DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/23/2020 has been entered.  Claims 1-3, 7, and 9 have been amended. Claims 19-20 were previously withdrawn. Claims 4-6, 8, and 19-20 have been canceled.  New claims 21-23 have been added.  Accordingly, claims 1-3, 7, 9-18, and 21-23 are currently pending in the application.  

Response to Arguments
Applicant’s arguments, see pg 8-9, filed 11/23/2020, with respect to the rejections of claim(s) 1 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “stronger chemical bonds between the atoms of the chemical element” in lines 11-12, which renders the claim indefinite because the term “stronger” is vague and one cannot ascertain the necessary chemical bond to meet the claimed limitation. 
Claims 22-23 which depend from claim 21 are similarly rejected.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 7, and 9-18 are allowed.
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method of additive manufacture as instantly claimed is that while the prior art Zhao (WO 2015/167530 - of record) in view of Narang (US 5,980,813 - of record) teaches distributing a first layer of a material over a substrate, wherein the material comprises two chemical elements chemically bonded together; directing first radiant energy at a first portion of the first layer; heating, by the first radiant energy, the first portion; overcoming, after the heating, an activation energy barrier of a reaction between the two chemical elements corresponding to the first portion by directing second radiant energy thereat, the second radiant energy having an intensity greater than an intensity of the first radiant energy and a duration shorter than a duration of the first radiant energy. However, the cited prior art does not teach or suggest forming, as a result of the overcoming, additional chemical bonds between the two chemical elements corresponding to the first portion nor distributing, after the forming, a second layer of the material over the first layer.
Claims 2-3, 7, and 9-18 are allowed because the claims are dependent upon allowable independent claim(s) 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 830 AM-600 PM EST (on campus Monday - Thursday; telework every other Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/JAMEL M. NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                       

	
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743